Case 5:21-cv-00036-CJC-AS Document 9 Filed 04/22/21 Page 1 of 2 Page ID #:85



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11    EDUARDO INCHAUSTEQUII,                  CASE NO. EDCV 21-0036-CJC(AS)

12                     Petitioner,            ORDER ACCEPTING FINDINGS,
13         v.                                 CONCLUSIONS AND
14    KINGS COUNTY,                           RECOMMENDATIONS OF UNITED
15                                            STATES MAGISTRATE JUDGE
                       Respondent.
16

17

18

19         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
20   Petition, all of the records herein and the attached Report and
21   Recommendation    of   United   States    Magistrate   Judge   to   which   no
22   objections were filed.       Accordingly, the Court concurs with and
23   accepts the findings and conclusions of the Magistrate Judge.
24

25         IT IS ORDERED that Judgment be entered denying the Petition

26   without prejudice.

27

28
Case 5:21-cv-00036-CJC-AS Document 9 Filed 04/22/21 Page 2 of 2 Page ID #:86



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this
 2   Order, the Magistrate Judge’s Report and Recommendation and the
 3
     Judgment   herein    on   counsel   for    Petitioner   and   counsel     for
 4
     Respondent.
 5

 6
      DATED: April 22, 2021
 7

 8

 9                                             HON. CORMAC J. CARNEY
10                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                           2
